Citation Nr: 1004302	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
diabetes mellitus, type II.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is of record.  

In a February 2009 decision, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2009 
order, the Court granted a joint motion and remanded the 
matter for further adjudication.


FINDINGS OF FACT

1.  The information of record establishes that the Veteran 
served in the Republic of Vietnam during the Vietnam Era; 
thus, exposure to herbicide agents in service may be 
presumed.

2.  The Veteran has been diagnosed with diabetes mellitus, 
type II.


CONCLUSION OF LAW

2.  The criteria for presumptive service connection for 
diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may be presumed for 
certain diseases, including diabetes mellitus, if a veteran 
has been exposed to certain herbicide agents. 38 C.F.R. § 
3.309(e) (2009).

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era, from February 28, 1961, to May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009). 

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to 
Vietnam.  38 C.F.R. § 3.313 (2009).  The VA General Counsel 
has determined that this regulatory definition, which 
permits certain personnel not actually stationed within the 
borders of Vietnam to be considered to have served in that 
Republic, requires that an individual actually have been 
present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in 
order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam; service on a deep water vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute "service in the Republic of 
Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam-era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

Analysis

The Veteran contends that he served aboard the USS Cavalier 
and went ashore to the Republic of Vietnam for rest and 
relaxation.  In support of his contention, he submitted lay 
statements from fellow servicemen and copies of photographs 
allegedly taken on the beach in Vietnam in August 1966.

The service personnel records show that the Veteran was 
confined at the United States Naval Station in San Diego, 
California from January to April 1966.  In this regard, 
although an enlisted performance record indicates that he 
remained confined in San Diego until September 1966, other 
service personnel records show that he was indeed aboard the 
USS Cavalier from April through October 1966.  A search of 
military records indicated that the USS Cavalier was in the 
official waters of the Republic of Vietnam from June 1966 to 
August 1966.

The photographs allegedly show the Veteran and his fellow 
servicemen on a beach in Vietnam.  The Veteran and his 
fellow servicemen state that the photographs were taken 
ashore in the Republic of Vietnam during the USS Cavalier's 
time in DaNang during the summer of 1966.  One photograph 
has a date stamp of August 1966.

The medical evidence of record confirms that the Veteran has 
diabetes mellitus, type II.

Given the above, the Board finds that the Veteran's ship was 
in the official waters of the Republic of Vietnam during the 
Vietnam Era.  Additionally, the Veteran has been diagnosed 
with diabetes mellitus, type II.  Thus, the remaining 
question is whether he had service in Vietnam.  Along with 
the Veteran's testimony, which the Board finds credible, the 
photographs and statements from fellow servicemen are 
sufficient to show that he had set foot in the country of 
Vietnam during service.  Thus, the Board will resolve all 
reasonable doubt in favor of the Veteran and deem that he 
has shown actual duty or visitation in the Republic of 
Vietnam, thereby establishing qualifying service in Vietnam 
under current VA law for presumptive purposes, under 38 
C.F.R. §3.307(a)(6).  

Accordingly, resolving all reasonable doubt in favor of the 
Veteran, service connection for diabetes mellitus, type II, 
as due to presumed herbicide exposure, is warranted.  See 38 
C.F.R. § 3.102 (2009); 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


